Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 10

TO

NOTE PURCHASE AGREEMENT

AND

AMENDMENT NO. 1

TO

FIFTH AMENDED AND RESTATED FEE LETTER

THIS AMENDMENT NO. 10 TO NOTE PURCHASE AGREEMENT and AMENDMENT NO. 1 TO FIFTH
AMENDED AND RESTATED FEE LETTER (this “Amendment”) dated as of December 21,
2017, is entered into among Navistar Financial Securities Corporation, as the
Seller (the “Seller”), Navistar Financial Corporation (“NFC”), as the Servicer
(in such capacity, the “Servicer”), New York Life Insurance Company (“NY Life”),
as a Managing Agent and as a Committed Purchaser, New York Life Insurance and
Annuity Corporation (“NYLIAC”), as a Managing Agent and as a Committed
Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing Agent,
Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed Purchaser,
Alpine Securitization Ltd. (“Alpine”), as a Conduit Purchaser, and Bank of
America, National Association (“Bank of America”; together with NY Life, NYLIAC,
CS NYB, CS CIB and Alpine, the “Purchaser Parties”), as Administrative Agent (in
such capacity, the “Administrative Agent”), as a Managing Agent and as a
Committed Purchaser. Capitalized terms used herein without definition shall have
the meanings set forth or incorporated by reference in the Agreement, the
Indenture or the Indenture Supplement, as applicable.

R E C I T A L S

A.    The parties hereto are parties to that certain Note Purchase Agreement
dated as of August 29, 2012 (as amended by Amendment No. 1 to Note Purchase
Agreement dated as of March 18, 2013, Amendment No. 2 to Note Purchase Agreement
dated as of September 13, 2013, Amendment No. 3 to Note Purchase Agreement dated
as of March 12, 2014, Amendment No. 4 to Note Purchase Agreement dated as of
January 26, 2015, Amendment No. 5 to Note Purchase Agreement dated as of
October 30, 2015, Amendment No. 6 to Note Purchase Agreement dated as of
February 24, 2016, Amendment No. 7 to Note Purchase Agreement dated as of
May 27, 2016, Amendment No. 8 to Note Purchase Agreement dated as of
November 18, 2016, and Amendment No. 9 to Note Purchase Agreement dated as of
May 31, 2017, the “Agreement”).

B.    The Administrative Agent, the Managing Agents, NFC and the Seller are
parties to the Fifth Amended and Restated Fee Letter, dated as of May 31, 2017
(the “Fee Letter”).

C.    Pursuant to Section 11.01 of the Agreement, the parties to the Agreement
desire to extend the Scheduled Purchase Expiration Date and to further amend the
Agreement as set forth in this Amendment.



--------------------------------------------------------------------------------

D.    With the consent of the parties hereto, effective as of the date of this
Amendment, (i) the Issuing Entity desires to pay in full the principal and
interest owing with respect to the Series 2012-VFN Note held by the CS Purchaser
Group and to reduce the Commitment of CS CIB to zero and (ii) the members of the
CS Purchaser Group shall cease to be parties to the Agreement and the Fee
Letter.

E.    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.    Amendments to Agreement.

a.    The definition of “Bank of America Spread” in Section 1.01 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“Bank of America Spread” shall be equal to the Program Rate for that portion of
the Funded Amount held by Bank of America.

b.    The definitions of “CS Alternate Rate”, “CS Purchaser Group” and “CS
Spread” in Section 1.01 of the Agreement are hereby deleted in their entirety.

c.    In furtherance of the termination of the members of the CS Purchaser Group
as parties to the Agreement, all other remaining references to “CS Alternate
Rate”, “CS Purchaser Group” and “CS Spread” shall be deemed to be of no further
effect, and all provisions referencing such terminated parties shall be read to
give effect to the termination contemplated by Section 2 of this Amendment.

d.    The definition of “NYLIAC Spread” in Section 1.01 of the Agreement is
hereby amended and restated in its entirety to read as follows:

“NYLIAC Spread” shall be equal to the Program Rate for that portion of the
Funded Amount held by NYLIAC.

e.    The definition of “NY Life Spread” in Section 1.01 of the Agreement is
hereby amended and restated in its entirety to read as follows:

“NY Life Spread” shall be equal to the Program Rate for that portion of the
Funded Amount held by NY Life.

f.    The definition of “Optional Extension Date” in Section 1.01 of the
Agreement is hereby amended by deleting the words “six (6) months” where they
appear in such definition and replacing them with the words “sixty (60) days”.

g.    The definition of “Scheduled Purchase Expiration Date” in Section 1.01 of
the Agreement is hereby amended to replace the date “May 30, 2018” set forth
therein with the date “December 20, 2018”.

 

2



--------------------------------------------------------------------------------

2.    Termination of CS Purchaser Group.

a.    Payoff Amount. Not later than 3:00 p.m. New York City time on the date
hereof, the Issuing Entity shall pay (or caused to be paid) to CS NYB, as
Managing Agent for the CS Purchaser Group, the following amounts with respect to
the Series 2012-VFN Note held by CS NYB on behalf of the CS Purchaser Group:

Principal: $8,823,529.41

Accrued Series 2012-VFN Monthly Interest: $32,467.65

Accrued Non-Use Fees: $74,154.41

b.    Termination. CS NYB acknowledges and agrees that the amounts described in
Section 2(a) above (the “Payoff Amount”) constitute all amounts due and owing to
the CS Purchaser Group. Upon payment in full of the Payoff Amount to CS NYB by
no later than 3:00 p.m. New York City time on the date hereof, the Commitment of
CS CIB shall be reduced to zero, and the members of the CS Purchaser Group shall
cease to be parties to the Agreement.

c.    Cancellation of Series 2012-VFN Note. On the date hereof, CS NYB shall
deliver the Series 2012-VFN Note held by the CS Purchaser Group to the Indenture
Trustee for cancellation.

3.    Reduction in Maximum Funded Amount.

a.    Upon the effectiveness of this Amendment, the Maximum Funded Amount shall
be reduced to $350,000,000.

b.    The parties agree to waive the requirement in Section 2.05(a) of written
notice at least five Business Days before such reduction is to take place.

4.    Incremental Funding by the NY Life Purchaser Group, the NYLIAC Purchaser
Group and the Bank of America Purchaser Group.

a.    Incremental Funding. The Servicer hereby requests that (i) the NY Life
Purchaser Group fund an Incremental Funding on the date hereof in a principal
amount of $1,512,605.04, (ii) the NYLIAC Purchaser Group fund an Incremental
Funding on the date hereof in a principal amount of $2,268,907.56 and (iii) the
Bank of America Purchaser Group fund an Incremental Funding on the date hereof
in a principal amount of $5,042,016.81. Such Incremental Funding shall be funded
solely by the NY Life Purchaser Group, the NYLIAC Purchaser Group and the Bank
of America Purchaser Group on the date hereof in accordance with the terms of
the Agreement and upon satisfaction of all conditions precedent thereto
specified in Section 2.03(b) of the Agreement (except that the parties agree to
waive the requirement in Section 2.03(b)(vii)).

b.    Use of Proceeds of Incremental Funding.

 

3



--------------------------------------------------------------------------------

(i)    On the date hereof the Transferor shall use the proceeds of such
Incremental Funding to reduce the portion of the Funded Amount held by the CS
Purchaser Group to $0.

(ii)    If the Transferor fails to use the proceeds of such Incremental Funding
in accordance with Section 4(b)(i) above, an Early Redemption Event shall be
deemed to have occurred and, thereafter, any principal payment due to the
Noteholders shall be applied (1) first, pro rata, in repayment of the
Incremental Funded Amounts funded by the NY Life Purchaser Group, the NYLIAC
Purchaser Group and the Bank of America Purchaser Group under Section 4(a) above
and (2) thereafter, in accordance with the Transaction Documents.

c.    Consents. The parties hereto hereby consent to (i) the non-ratable
Incremental Funding to be funded by the NY Life Purchaser Group, the NYLIAC
Purchaser Group and the Bank of America Purchaser Group as set forth in
Section 4(a) above and (ii) the non-ratable reduction in the portion of the
Funded Amount held by the CS Purchaser Group as set forth in Section 2 above.

5.    Representations and Warranties. The Seller hereby represents and warrants
to each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

6.    Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

7.    Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto, (ii) receipt by each Bank of America, NY Life and NYLIAC of the
applicable amendment fee pursuant to and in accordance with the Sixth Amended
and Restated Fee Letter, dated as of the date hereof and (iii) receipt by CS NYB
of the amounts set forth in Section 2(a) above.

8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

4



--------------------------------------------------------------------------------

9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

10.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION, as the Seller By:   /s/ Anthony
Aiello Name:   Anthony Aiello Title:   Vice President and Treasurer NAVISTAR
FINANCIAL CORPORATION, as the Servicer By:   /s/ Anthony Aiello Name:   Anthony
Aiello Title:   Vice President and Treasurer

[signatures continue on the following page]

 

S-1

NAVMOT II Series 2012-VFN

Amendment No. 10 to Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as the Administrative Agent By:   /s/
Adarsh Dhand Name:   Adarsh Dhand Title:   Vice President

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as the Managing Agent for the Bank of
America Purchaser Group By:   /s/ Adarsh Dhand Name:   Adarsh Dhand Title:  
Vice President

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as the Committed Purchaser for the Bank
of America Purchaser Group By:   /s/ Adarsh Dhand Name:   Adarsh Dhand Title:  
Vice President

[signatures continue on the following page]

 

S-2

NAVMOT II Series 2012-VFN

Amendment No. 10 to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY, as the Managing Agent for the NY Life Purchaser
Group By:   /s/ Scott R. Seewald Name:   Scott R. Seewald Title:   Vice
President

 

NEW YORK LIFE INSURANCE COMPANY, as the Committed Purchaser for the NY Life
Purchaser Group By:   /s/ Scott R. Seewald Name:   Scott R. Seewald Title:  
Vice President

[signatures continue on the following page]

 

S-3

NAVMOT II Series 2012-VFN

Amendment No. 10 to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION, as the Managing Agent for the
NYLIAC Purchaser Group By:   NYL INVESTORS LLC, its Investment Manager By:   /s/
Scott R. Seewald Name:   Scott R. Seewald Title:   Managing Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION, as the Committed Purchaser for
the NYLIAC Purchaser Group By:   NYL INVESTORS LLC, its Investment Manager By:  
/s/ Scott R. Seewald Name:   Scott R. Seewald Title:   Managing Director

[signatures continue on the following page]

 

S-4

NAVMOT II Series 2012-VFN

Amendment No. 10 to Note Purchase Agreement



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, NEW YORK BRANCH,     CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as the Managing Agent     as the Committed Purchaser for the CS Purchaser Group
    for the CS Purchaser Group By:   /s/ Patrick Duggan     By:   /s/ Patrick
Duggan Name:   Patrick Duggan     Name:   Patrick Duggan Title:   Associate    
Title:   Authorized Signatory By:   /s/ Michael Eaton     By:   /s/ Michael
Eaton Name:   Michael Eaton     Name:   Michael Eaton Title:   Associate    
Title:   Authorized Signatory

 

ALPINE SECURITIZATION LTD.,     as a Conduit Purchaser     for the CS Purchaser
Group     By:  

Credit Suisse AG, New York Branch,

as its administrative agent

      By:   /s/ Patrick Duggan       Name:   Patrick Duggan       Title:  
Associate       By:   /s/ Michael Eaton       Name:   Michael Eaton       Title:
  Associate      

 

 

S-5

NAVMOT II Series 2012-VFN

Amendment No. 10 to Note Purchase Agreement